Case 1:19-cv-00230-JPO Document 13-2 Filed 03/11/19 Page 1 of 3




           EXHIBIT B
                        Case 1:19-cv-00230-JPO Document 13-2 Filed 03/11/19 Page 2 of 3

Mark S. Frater
Transactions in Sogou Inc., American Depository Shares ("ADSs")
Pursuant to the November 8, 2017 IPO

*First Complaint filed on January 9, 2019

Acct. #1
Date of Transaction                             Buy (B) or Sell (S)   Quantity IPO Public Price Price ($)     Cost/Proceeds ($) Acct # 1
                    11/13/2017                          B               600     $         13.00   $   13.43   $        7,800.00                    Section 11 Damages
                    11/30/2017                          B               300     $         13.00   $   12.51   $        3,753.00   Share Offer Price to the Public  $         13.00
                    12/1/2017                           B               300     $         13.00   $   11.70   $        3,510.00   Close at filing*                 $          6.02
                    12/4/2017                           B               500     $         13.00   $   11.45   $        5,725.00   Net shares retained                        6,500
                     2/2/2018                           B               300     $         13.00   $   10.21   $        3,063.00   Cost (capped by offer price)     $     64,313.00
                     3/2/2018                           B              2,000    $         13.00   $    9.24   $       18,480.00   Retained Value                   $     39,130.00
                     3/8/2018                           B              1,000    $         13.00   $    9.67   $        9,670.00   Proceeds from sales
                     4/3/2018                           B              1,200    $         13.00   $    8.21   $        9,852.00   Losses                           $     25,183.00
                     4/3/2018                           B               300     $         13.00   $    8.20   $        2,460.00

Acct. #2
Date of Transaction                             Buy (B) or Sell (S)   Quantity IPO Public Price Price ($)     Cost/Proceeds ($) Acct. #2
                    11/13/2017                          B              1,000    $         13.00   $   14.04   $       13,000.00                    Section 11 Damages
                    11/14/2017                          B               500     $         13.00   $   13.01   $        6,500.00   Share Offer Price to the Public  $         13.00
                    11/29/2017                          B              1,500    $         13.00   $   12.33   $       18,495.00   Close at filing*                 $          6.02
                    12/1/2017                           B               500     $         13.00   $   11.15   $        5,575.00   Net shares retained                       13,500
                     2/1/2018                           B              1,500    $         13.00   $   10.16   $       15,240.00   Cost (capped by offer price)     $    141,380.00
                     2/2/2018                           B              2,000    $         13.00   $   10.18   $       20,360.00   Retained Value                   $     81,270.00
                     2/5/2018                           B              1,000    $         13.00   $    9.82   $        9,820.00   Proceeds from sales              $           ‐
                     3/2/2018                           B              2,000    $         13.00   $    9.30   $       18,600.00   Losses                           $     60,110.00
                     3/8/2018                           B              3,000    $         13.00   $    9.65   $       28,950.00
                     3/9/2018                           B               500     $         13.00   $    9.68   $        4,840.00

Acct. #3
Date of Transaction                             Buy (B) or Sell (S)   Quantity IPO Public Price Price ($)     Cost/Proceeds ($) Acct. # 3
                    11/13/2017                          B               500     $         13.00   $   13.89   $        6,500.00                    Section 11 Damages
                    11/24/2017                          B               500     $         13.00   $   13.03   $        6,500.00   Share Offer Price to the Public  $         13.00
                    12/1/2017                           B               300     $         13.00   $   11.67   $        3,501.00   Close at filing*                 $          6.02
                    12/4/2017                           B               500     $         13.00   $   10.95   $        5,475.00   Net shares retained                        5,500
                    12/11/2017                          B               500     $         13.00   $   11.05   $        5,525.00   Cost (capped by offer price)     $     60,051.00
                    12/18/2017                          B              1,000    $         13.00   $   11.42   $       11,420.00   Retained Value                   $     33,110.00
                     2/7/2018                           B               200     $         13.00   $    9.65   $        1,930.00   Proceeds from sales              $           ‐
                     2/7/2018                           B              2,000    $         13.00   $    9.60   $       19,200.00   Losses                           $     26,941.00

Acct. # 4
Date of Transaction                             Buy (B) or Sell (S)   Quantity IPO Public Price Price ($)     Cost/Proceeds ($) Acct. #4
                    11/13/2017                          B              2,790    $         13.00   $   13.66   $       36,270.00                    Section 11 Damages
                                                                                                                                  Share Offer Price to the Public  $         13.00
                                                                                                                                  Close at filing*                 $          6.02
                                                                                                                                  Net shares retained                        2,790
                                                                                                                                  Cost (capped by offer price)     $     36,270.00
                                                                                                                                  Retained Value                   $     16,795.80
                                                                                                                                  Proceeds from sales              $           ‐
                                                                                                                                  Losses                           $     19,474.20


                                                                                                                                  Total Losses:                    $    131,708.20
                        Case 1:19-cv-00230-JPO Document 13-2 Filed 03/11/19 Page 3 of 3

Ketan Patel                                                                                                                                       Section 11 Damages
Transactions in Sogou Inc., American Depository Shares ("ADSs")                                                                  Share Offer Price to the Public  $         13.00
Pursuant to the November 8, 2017 IPO                                                                                             Close at filing*                 $          6.02
                                                                                                                                 Net shares retained                       20,990
*First Complaint filed on January 9, 2019                                                                                        Cost (capped by offer price)     $    227,175.16
                                                                                                                                 Retained Value                   $    126,359.80
                                                                                                                                 Proceeds from sales              $      6,942.00
                                                                                                                                 Losses                            $   107,757.36




Date of Transaction                             Buy (B) or Sell (S)   Quantity IPO Public Price Price ($)   Cost/Proceeds ($)
                      6/12/2018                         B               3,000    $        13.00   $   12.80 $       38,400.00
                      6/12/2018                         B               3,700    $        13.00   $   12.80 $       47,360.00
                      6/12/2018                         B              11,300    $        13.00   $   12.79 $      144,527.00
                      6/21/2018                         S               (210)                     $   13.32 $       (2,797.20)
                      6/21/2018                         S             (15,453)                    $   13.31 $     (205,679.43)
                      6/21/2018                         S              (2,337)                    $   13.33 $      (31,152.21)
                      6/26/2018                         B               6,200    $        13.00   $   11.60 $       71,920.00
                      6/26/2018                         B                200     $        13.00   $   11.58 $        2,316.00
                      6/26/2018                         B                300     $        13.00   $   11.59 $        3,477.00
                      6/26/2018                         B              13,690    $        13.00   $   11.60 $      158,804.00
                      6/26/2018                         B                200     $        13.00   $   11.56 $        2,312.00
                      6/26/2018                         B                100     $        13.00   $   11.59 $        1,159.00
                      6/26/2018                         B                300     $        13.00   $   11.57 $        3,471.00
